DETAILED ACTION
	Claims 1-31 are pending.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4, 6-17, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Venkatraman et al. (“Phase Relationships and Structural and Chemical Stabilities of Charged Li1ÀxCoO2Àd and Li1ÀxNi0.85Co0.15O2Àd Cathodes” 2003 Electrochem. Solid-State Lett. Vol. 6, No. 1, pp. A9-A12).
	Regarding claims 1-4, 6, 7, 9-11, 30, and 31 Vankatraman et al. teaches a cathode for a lithium battery comprising Li0.5CoO2 that is formed by taking LiCoO2 and delithiating it (pp. A9-10).  Vankatraman further teaches that LiCoO2 has a layered structure (pp. A9-10).
	Regarding claim 7, the claim from which claim 7 depends does not require any M2 or M3 to be present.
	Regarding claim 8, Vankatraman teaches the similar chemical formula (Li0.51Co0.15Ni0.85O2) as applicants’ example 2 (lithium cobalt nickel oxide), it is therefore the position of the office that the mixed conductor of Vankatraman would inherently have a mixed valence state (p. A10).
	Regarding claim 12, Vankatraman does not specifically teach that the electronic conductivity is higher than the ionic conductivity, however, Vankatrama teaches the same chemical formal as applicant’s preparation example 1 (LiCoO2) (p. A10).  Thus, it is the position of the office that the 
	Regarding claims 13 and 14, Vankatraman does not teach the electronic and ionic conductivity.  However, Vankatraman does teach the same chemical formal as applicant’s preparation example 1 (LiCoO2) (p. A10). Thus, it is the position of the office that the ionic and electric conductivity of the mixed conductor of Vankatraman would be the same as applicants’.
	Regarding claims 15 and 16, Vankatraman teaches that the x-ray diffraction pattern has a peak at 65° and a peak at 67° (p. A10).
	Regarding claim 17, Vankatraman teaches that the x-ray diffraction can have a peak at 65° that is twice as high as the peak at 67° (p. A10, top right example).
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vankatraman as evidenced by Choi (US 2016/0020458)  or alternatively is rejected under 35 U.S.C. 103 as being unpatentable over Vankatraman as applied above, further in view of Choi et al.
	Regarding claim 5, Vankatraman teach a lithium cobalt oxide cathode that is layered (pp. A9-10).  Vankatraman does not teach that the lithium cobalt oxide electrode is M centered oxygen octahedral.  However, Choi et al. teach that a layered lithium cobalt oxide structure is cobalt centered oxygen octahedral (par. 36, 49-52).  In addition Choi teaches that having a M centered oxygen octahedral increases the packing density of the electrode (par. 52).  Therefore, it would have been obvious to make the electrode of Vankatraman a M centered oxygen octahedral because Choi teaches that such a structure has increased packing density.

	Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yura (US 2018/0233745) in view of Beck et al. (US 2016/0211517).
	Regarding claims 18, 20-23, Yura teaches a lithium cobalt oxide electrode formed by firing cobalt oxide and lithium carbonate at 500-900 °C to for lithium cobalt oxide, followed by milling (pulverizing), followed by a second heating step at 500-900 °C (par. 67-68, 79-86).  Yura does not teach that x < 1, however, while the battery is discharging lithium will leave the lattice and form a delithiated crystal.  Yura does not teach that the lithium carbonate and cobalt oxide are mixed with a solvent.  However, Beck teaches that a solvent can be used to mix lithium and transition metal precursors before firing (par. 199-202).  Therefore, it would have been obvious to one of ordinary skill in the art to use a solvent in the method of Yura because Beck teaches that a solvent can be used to mix precursors before firing.
 (par. 99, 104).
	
Allowable Subject Matter
Claims 24-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JACOB B MARKS/               Primary Examiner, Art Unit 1729